Case 19-10872-KG Doc 57 Filed 04/24/19 Page 1 of 8

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

In re: Chapter ll
FUSE, LLC, et al.,l Case No. l9-l()872 (KG)
Debtors. (Jointly Administered)

Re: Docket No. 12

 

 

ORDER (I) SCHEDULING COMBINED HEARING ON
(A) ADEQUACY OF DISCLOSURE STATEMENT, (B) CONFIRMATION
OF PREPACKAGED PLAN OF REORGANIZATION, AND
(C) THE ASSUMPTION OF EXECUTORY CONTRACTS AND
CURE AMOUNTS; (II) FIXING THE DEADLINES TO OBJECT TO
DISCLOSURE STATEMENT, PREPACKAGED PLAN, AND PROPOSED
ASSUMPTION OR REJECTION OF EXECUTORY CONTRACTS AND CURE
COSTS; (III) APPROVING (A) PREPETITION SOLICITATION PROCEDURES AND
(B) FORM AND MANNER OF NOTICE OF COMMENCEMENT, COMBINED
HEARING, ASSUMPTION OF EXECUTORY CONTRACTS AND CURE AMOUNTS
RELATED THERETO, AND OBJECTION DEADLINES; (IV) CONDITIONALLY
(A) DIRECTING THE UNITED STATES TRUSTEE NOT TO CONVENE SECTION
341(a) MEETING OF CREDITORS AND (B) WAIVING REQUIREMENT OF FILING
STATEMENTS OF FINANCIAL AFFAIRS AND SCHEDULES OF ASSETS AND
LIABILITIES; AND (V) GRANTING RELATED RELIEF

Upon the motion (the “M”)Z of the above-captioned debtors and debtors
in possession (collectively, the “M”) for the entry of an order (this “Scheduling
Or_der”) (i) scheduling a combined hearing on (a) the adequacy of the Disclosure Statement
(as defined below), (b) confirmation of the prepackaged Plan (as defined beloW), and (c) the

proposed assumption or rejection of executory contracts and cure amounts; (ii) fixing the

 

l The Debtors and the last four digits oftheir taxpayer identification numbers include: Fuse Media, lnc. (9721);
Fuse Media7 LLC (0560); Fuse, LLC (1888); JAAM Productions, LLC (5499); SCN Distribution, LLC (9656);
Latino Events LLC (8204); Fuse Holdings LLC (5673); Fuse Finance, Inc. (8683); and FM Networks LLC
(6500). The Debtors’ headquarters and service address is 700 North Central Avenue, Suite 600, Glendale, CA
91203.

For the avoidance of doubt, Debtors F use Media, Inc. and F use Media, LLC are not proponents of the Plan
and the provisions of the Plan shall not extend to those entities.

2 Capitalized terms used but not defined herein shall have the meanings set forth in the Motion.

l

 

 

Case 19-10872-KG Doc 57 Filed 04/24/19 Page 2 of 8

deadlines to object to the Disclosure Statement, Plan, and proposed assumption or rejection
of executory contracts and cure amounts; (iii) approving (a) the prepetition solicitation
procedures and (b) the form and manner of notice of commencement, combined hearing,
assumption or rejection of executory contracts and cure amounts, and objection deadlines;
(iv) conditionally (a) directing the U.S. Trustee not to convene a section 34l(a) meeting of
creditors and (b) Waiving the requirement to file statements of financial affairs and
schedules of assets and liabilities; and (v) granting related relief; and upon consideration of
the First Day Declaration; and this Court having jurisdiction over this matter pursuant to 28
U.S.C. §§ 157 and 1334 and the Amena’ed Stana’ing Ora’er ofReference from the United
States Dz`strz'ct Courtfor the Distrz'ct of Delaware, dated February 29, 2012; and this matter
being a core proceeding Within the meaning of 28 U.S.C. § 157(b)(2); and the Court being
able to issue a final order consistent With Article III of the United States Constitution; and
venue of this proceeding and the Motion in this district being proper pursuant to 28 U.S.C.
§§ 1408 and 1409; and appropriate notice of and opportunity for a hearing on the Motion
having been given; and the relief requested in the Motion being in the best interests of the
Debtors’ estates, their creditors, and other parties in interest; and the Court having
determined that the legal and factual bases set forth in the Motion establish just cause for
the relief granted herein; and after due deliberation and sufficient cause appearing therefor,
it is HEREBY ORDERED THAT:

l. The relief requested in the Motion is GRANTED as set forth herein.

 

 

Case 19-10872-KG Doc 57 Filed 04/24/19 Page 3 of 8

2. The Combined Hearing (at Which time this Court Will consider,
among other things, the adequacy of the Disclosure Statement, confirmation of the Plan,
assumption and rejection of Executory Contracts and Unexpired Leases, and Cure Amounts)
Will be held before this Court on \) (A her 52019 at wl p.m. (prevailing
Eastern Time). The Combined Hearing may be continued from time to time by the Court
Without further notice other than adjournments announced in open court or in the filing of a
notice or a hearing agenda in these Chapter ll Cases, and notice of such adjourned date(s)
Will be available on the electronic case docket

3. Any responses or objections to the adequacy of the Disclosure
Statement or confirmation of the Plan must: (i) be in Writing, (ii) conform to the applicable
Bankruptcy Rules and Local Rules; (iii) set forth the name of the objecting party, the basis
for the objection, and the specific grounds thereof; and (iv) be filed With the Court, together
With a proof of service, no later than 4:00 p.m. (prevailing Eastern Time) on
r\/\él’ z al l , 2019. Any responses or objections to the assumption or rejection of
Executory Contracts and Unexpired Leases or Cure Amounts must: (i) be in Writing, (ii)
conform to the applicable Bankruptcy Rules and Local Rules; (iii) set forth the name of the
objecting party, the basis for the objection, and the specific grounds thereof; and (iv) be
filed With the Court, together with a proof of service, no later than 4:00 p.m. (prevailing
Eastern Time) on ll )%;f ZZ, 2019. ln addition to being filed With the Court, any such
response or objection referred to in this Paragraph must also be served on the following

parties; (i) the Debtors, Fuse, LLC, 700 North Central Avenue, Suite 600, Glendale, CA

 

 

Case 19-10872-KG Doc 57 Filed 04/24/19 Page 4 of 8

91203 (Attn: Miguel Roggero), email: mroggero@fusemedia.com; (ii) counsel to the
Debtors, Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor,
Wilmington, DE 19899-8705 (Courier 19801) (Attn: Richard M. Pachulski, Ira D.
Kharasch, Maxim B. Litvak, and James E. O’Neill), email: rpachulski@pszjlaw.com,
ikharasch@pszjlaw.com, mlitvak@pszjlaw.com, joneill@pszjlaw.com; (iii) counsel to the
Senior Secured Notes Trustee, Wilmer Cutler Pickering Hale and Dorr LLP, 7 World
Trade Center, 250 Greenwich Street, NeW York, NY 10007 (Attn: AndreW N. Goldman,
Esq.), email: Andrew.goldman@Wilmerhale.com; (iv) counsel to the Supporting
Noteholders, Fried, Frank, Harris, Shriver & Jacobson LLP, One NeW York Times Plaza,
NeW York, NY 10004 (Attn: Brad E. Scheler, Jennifer Rodburg, Andrew M. Minear),
email: brad.eric.scheler@friedfrank,.com, jennifer.rodburg@friedfrank.com,
andrew.minear@friedfrank.com and Richards, Layton & Finger, P.A., One Rodney
Square, 920 North King Street, Wilmington, DE 19801 (Attn: Michael J. Merchant),
merchant@rlf.com; and (v) the Office of the United States Trustee for the District of
Delaware, 844 King St., Suite 2207, Wilmington, DE 19801 (collectively, the “l_\IM
wigs”) by the applicable Objection Deadline. Any objections not timely filed and
served in the manner set forth in this Scheduling Order may, in the Court’s
discretion, not be considered and may be overruled.

4. The Debtors and the Supporting Noteholders may file reply briefs in
response to any objections to the adequacy of the Disclosure Statement or confirmation of

the Plan by no later than three (3) Business Days before the Combined Hearing. The Debtors

 

 

 

Case 19-10872-KG Doc 57 Filed 04/24/19 Page 5 of 8

and the Supporting Noteholders may file reply briefs in response to any objections to the
assumption or rejection of Executory Contracts and Unexpired Leases or Cure Amounts at
any time prior to the Combined Hearing. The Debtors shall also submit a proposed
confirmation order along with their reply briefs.

5. The schedule of events set forth below relating to confirmation of the
Plan is hereby approved in its entirety, and the Court hereby finds the following schedule of
events is consistent with the applicable provisions of the Bankruptcy Code and the

Bankruptcy Rules:

    

 

 

 

Voting Record Date April 5, 2019 (prepetition)

Commencement of Solicitation April 18, 2019 (prepetition)

Voting Deadline May 9, 2019, at 4:00p.m. (prevailing Eastem Time)
Plan Supplement Filing Date Five (5) Business Days prior to the Objection Deadline

 

Plan/Disclosure Statement Objection , 2019, at 4:00 p.m. (prevailing Eastern Time)
Deadline

 

 

 

Executory Contract Objection m %¢ZZ, 2019, at 4:00 p.m. (prevailing Eastern
Deadline Tim )

Plan/Disclosure Statement R@PIY Three (3) Business Days prior to the Combined Hearing
Deadline

Combined Hearing Date § la ge g , 2019, at jQ:M jean (prevailing Eastern Time)

 

 

 

 

6. The Debtors are authorized to combine the notice of the Combined
Hearing and the Objection Deadlines (and related procedures) with the notice of

commencement of these Chapter 11 Cases.

7. Notice of the Combined Hearing as proposed in the Motion and the

form of Combined Notice, substantially in the form attached hereto as Exhibit 1, shall be

 

 

 

Case 19-10872-KG Doc 57 Filed 04/24/19 Page 6 of 8

deemed good and sufficient notice of the Combined Hearing and no further notice need be
given, provided that the Debtors shall serve the Disclosure Statement (with the Plan as an
exhibit) upon all creditors and equity holders as required by Bankruptcy Rule 3017(d). The
Debtors shall cause a copy of the Combined Notice to be mailed to the parties set forth in
the Motion (as modified hereby) within two (2) Business Days ofthe entry of this
Scheduling Order or as soon as reasonably possible.

8. Notice of the assumption of Executory Contracts and Unexpired
Leases, and associated Cure Amounts, as proposed in the Motion and the form of
Assumption and Cure Notice, substantially in the form attached hereto as Exhibit 2, shall
be deemed good and sufficient notice of such proposed assumption and no further notice
need be given. The Debtors shall cause a copy of the Assumption and Cure Notice to be
mailed to the parties set forth in the Motion within two (2) Business Days of the entry of
this Scheduling Order or as soon as reasonably possible

9. The notice procedures set forth in this Scheduling Order constitute
good and sufficient notice of the commencement of the Chapter 11 Cases, the Combined
Hearing, the Objection Deadlines, and procedures for objecting to the adequacy of the
Disclosure Statement, confirmation of the Plan, assumption and rejection of Executory
Contracts and Unexpired Leases and Cure Amounts.

10. The Debtors are authorized to mail the Combined Notice to the Non-

Voting Holders, in accordance with the terms of this Scheduling Order, in lieu of sending

such Non-Voting Holders copies of the Disclosure Statement and the Plan and, except to the

 

 

 

Case 19-10872-KG Doc 57 Filed 04/24/19 Page 7 of 8

extent necessary to comply with Local Rule 3017-1(c), the requirements under the
Bankruptcy Rules or the Local Rules, including Bankruptcy Rule 3017(d), to transmit
copies of the Disclosure Statement and Plan to Non-Voting Holders are hereby waived
with respect to such Non-Voting Holders.

1 l. To the extent the Nominees incur out-of-pocket expenses in
connection with distribution of the Combined Notice to beneficial Holders, the Debtors are
authorized, but not directed, to reimburse such Nominees for their reasonable and customary
expenses incurred in this regard.

12. Unless otherwise ordered at the Combined Hearing, the Solicitation
Procedures utilized by the Debtors for distribution of the Solicitation Packages as set forth in
the Motion in soliciting acceptances and rejections of the Plan satisfy the requirements of the
Bankruptcy Code and the Bankruptcy Rules and are approved

13. Unless otherwise ordered at the Combined Hearing, the Ballots,
substantially in the forms attached hereto as Exhibit 3, are approved.

14. Unless otherwise ordered at the Combined Hearing, the Tabulation
Procedures used for tabulations of votes to accept or reject the Plan as set forth in the Motion
and as described in the Solicitation Package are approved

15. The U.S. Trustee shall not be required to schedule a Creditors’ Meeting
pursuant to section 341 (a) of the Bankruptcy Code unless a Plan is not confirmed on or before

June 14, 2019, without prejudice to the Debtors' right to request further extension thereof

 

 

Case 19-10872-KG Doc 57 Filed 04/24/19 Page 8 of 8

16. Cause exists to extend the time by which the Debtors must file the
SOFAs and Schedules until June 14, 2019, without prejudice to the Debtors’ rights to request
further extensions thereof If the Plan is confirmed on or before June 14, 2019, the
requirement to file SOFAs and Schedules in the Chapter 11 Cases shall be waived without the
requirement of any further action on any Debtor’s part.

17. Notwithstanding the applicability of Bankruptcy Rules 3020(€),
6004(h), and 9014, the terms and conditions of this Scheduling Order shall be effective and
enforceable immediately upon its entry.

18. Notice of the Motion as provided therein shall be deemed good and
sufficient notice of such Motion and the requirements of Bankruptcy Rules 4001(d) and
6004(a) are waived.

19. The Debtors are authorized and empowered to take all actions
necessary or appropriate to effectuate the relief granted in this Scheduling Order.

20. All time periods set forth in this Scheduling Order shall be calculated in
accordance with Bankruptcy Rule 9006(a).

21. This Court shall retain jurisdiction with respect to all matters arising
from or related to the interpretation, implementation, and enforcement of this Scheduling

Ord er.

¢
Dared;_éj@_?,%om
Wilmingt n, Delaware PTCY JUDGE

 

 

 

